DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 10-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (2014/0,366,119) in view of Moore et al. (2014/0,351,939).
For claims 1, 11, 17, Floyd teaches a method and system (abstract, background, summary and claims; Paras. 18-38), including non-transitory memory (Para. 41), comprising:
identifying, by one or more processors and memory (Para. 42-45), a plurality of candidate communication paths between a first network node and a second network node (Paras 61-62);
selecting, by the one or more processors, the communication path from the plurality of candidate communication paths (Para. 63) based on the plurality of security (Para. 54) ratings (Paras. 20, 35), wherein the selected communication path is used to communicate data between the first network node and the second network node (Para. 65).
Floyd does not expressly disclose determining, by the one or more processors, a plurality of security ratings corresponding to the plurality of candidate communication paths, wherein the plurality of security ratings indicate a level of security risk for each of the plurality of candidate communication paths.  Moore teaches a method and system (abstract) in the analogous art (background, summary and claims; Paras. 10-11) that includes determining, by the one or more processors (Para. 18), a plurality of security ratings corresponding to the plurality of candidate communication paths (Para. 24), wherein the plurality of security ratings indicate a level of security risk for each of the plurality of candidate communication paths, and reacting in relationship to that rating (Paras. 27-28).  At the time the invention was made, one of ordinary skill in the art would have added Floyd in order to provide protections in path determinations (Paras. 2-3)
For claims 2, 12, 18, Moore teaches selecting the communication path comprises comparing each of the plurality of security ratings to at least one of a first value associated with a secure resource and a second value associated with a compromised resource (Paras. 36-37).
For claims 3, 13, 19, Moore teaches that each of the plurality of security ratings are normalized such that the first value is 1.0, the second value is 0.0, or both the first value is 1.0 and the second value is 0.0 (Paras. 37).
For claims 4, 14, 20, Moore teaches that each of the plurality of security ratings is based on at least one of a security test or a performance log (Paras. 29-32).
For claims 6, 16, Floyd teaches that the selected communication path comprises at least one intermediate network node (Para. 50) configured to cache the data communicated between the first network node and the second network node (Paras. 70-74).
For claims 7, Floyd teaches that the plurality of security ratings are one of a plurality of factors associated with the plurality of candidate communication paths, and wherein the communication path is selected based on the plurality of factors (Para. 63).
For claims 8, Floyd teaches the plurality of factors further comprise at least one of bandwidth, latency, number of hops, or packet loss (Paras. 63-64, 67-68).
For claims 10, Floyd teaches that the first network node is configured to perform firewall services (Paras. 58-60).

Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floyd and Moore as applied to claims 1, 11 above, and further in view of Agarwal et al. (2014/0,362,712).
For claims 5, 15, Floyd and Moore do not expressly disclose that the first network node is configured to perform a Domain Name System lookup to locate a device associated with the second network node.  Agarwal teaches a method and system (abstract) in the current art (background, summary and claims; Paras. 24-35) that includes this limitation (Para 92 in view of Paras 84, 89).  At the time the invention was made, one of ordinary skill in the art would have added Agarwal in order to provide improvements in path selection (Paras. 4-5)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floyd and Moore as applied to claim 7 above, and further in view of Richards (8,854,965).
For claims 9, Floyd and Moore do not expressly disclose that the plurality of factors further comprise at least one of real-time statistics or historical statistics.  Richards teaches a method and system (abstract) in the relevant art (background, summary and claims) that includes this limitation (col. 9, lines 35-55).  At the time the invention was made, one of ordinary skill in the art would have added Richards in order to provide improvements in path selection based on security classifications (col. 1, lines 55-65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445